Per Curiam.
The City of Center Line, a municipal corporation, brought suit against Metropolitan Renewal Corporation, a Michigan corporation, for violation of the Center Line building code. Both *546parties moved for summary judgment, and summary judgment was granted in plaintiff’s favor.
An examination of the record and briefs discloses that summary judgment was properly granted. Estoppel will not bar enforcement of an ordinance, City of Hillsdale v. Hillsdale Iron & Metal Company, Inc. (1960), 358 Mich 377, absent exceptional circumstances, Township of Pittsfield v. Malcolm (1965), 375 Mich 135. This record presents no such circumstances.
Affirmed.
Quinn, P. J., and McGregor and Y. J. Brennan, JJ., concurred.